Citation Nr: 1823715	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea and if so, whether entitlement to service connection is warranted.

2.  Entitlement to a rating in excess of 50 percent prior to June 14, 2016, for posttraumatic stress disorder (PTSD), and in excess of 70 percent thereafter.

3.  Entitlement to compensation for total disability based on individual unemployability (TDIU) prior to May 25, 2016.

4.  Entitlement to an effective date earlier than February 10, 2012, for the grant of a 50 percent rating for PTSD.

5.  Entitlement to an effective date earlier than February 10, 2012, for the grant of a 50 percent rating for chronic frontal sinusitis.


REPRESENTATION
38 C.F.R. § Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to November 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  The Regional Office in San Juan, Puerto Rico has jurisdiction over the Veteran's case.

The Veteran filed a timely notice of disagreement (NOD) with the RO's January 2013 rating decision, which increased the Veteran's disability rating for chronic frontal sinusitis to 30 percent, effective February 10, 2012, and denied an increased rating for PTSD, as well as service connection for sleep apnea.

During the appeal, in a March 2014 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective from February 10, 2012.  Thereafter, in an August 2017 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective from June 14, 2016.  As this is not a full grant of the benefit sought on appeal, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35(1993).

Similarly, in a March 2014 rating decision, the RO increased the Veteran's disability rating for chronic frontal sinusitis to 50 percent, effective from February 10, 2012.  The Board notes that a 50 percent disability rating is the maximum schedular evaluation allowed for sinusitis.  38 C.F.R. § 4.97, Diagnostic codes (DCs) 6510 through 6514 (2017).  Therefore, this is a complete grant of the benefit sought from February 10, 2012; in this regard, the only issue remaining for Board consideration is the entitlement to an effective date earlier than February 10, 2012. 

The RO granted TDIU compensation effective from on May 25, 2016.  The issue of TDIU is inferred as part and parcel of the Veteran's claim for an increased rating for PTSD as there is evidence of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the question of entitlement to TDIU prior to May 25, 2016 is also on appeal before the Board.


FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO denied service connection for sleep apnea; the Veteran did not appeal the denial and no new and material evidence was received within the appeal period.

2.  Additional evidence received since the October 2008 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for sleep apnea, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least in equipoise as to whether the Veteran's sleep apnea is related to his service.

4.  During the entire period of the claim, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, it has not been productive of total occupational and social impairment.

5.  The Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment from January 2014.

6.  A claim for an increased rating for the service-connected PTSD was received on February 10, 2012; it is not factually ascertainable that the increase in severity warranting a higher rating occurred during the one year prior to that date.

7.  A claim for an increased rating for the service-connected chronic frontal sinusitis was received on February 10, 2012; it is not factually ascertainable that the increase in severity warranting a higher rating occurred during the one year prior to that date.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the October 2008 rating decision; thus, the criteria for reopening the previously denied claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

3.  Throughout the period of the claim, the criteria for a 70 percent rating, but not higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).

4.  The criteria for entitlement to a TDIU have been met from January 2014.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2017).

5.  The criteria for an effective date prior to February 10, 2012, for the grant of a 50 percent rating for PTSD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

6.  The criteria for an effective date prior to February 10, 2012, for the grant of a 50 percent rating for chronic frontal sinusitis have not been met.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

New and Material Evidence

Generally, a claim which has been denied in a final decision may not thereafter be reopened and allowed.  38 U.S.C. § 7104(b).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issue of service connection for sleep apnea (previously considered as a sleep disorder).

The RO initially denied service connection for a sleep disorder in a January 1997 rating decision, noting that the evidence of record failed to show a current disability.  This decision became final, as the Veteran did not appeal the denial.  In April 2008, the Veteran initiated a petition to reopen the claim of service connection for a sleep disorder.  In an October 2008 rating decision, the RO determined that the evidence submitted was sufficient to establish a current diagnosis of sleep apnea and re-open the claim.  However, the RO denied the Veteran's claim on its merits, as the evidence failed to establish either an in-service event (in-service complaints, treatment or diagnosis of sleep apnea) or a nexus to the Veteran's military service.  The Veteran did not appeal the denial or submit any pertinent evidence within the appeal period, thus, the decision became final.  Thereafter, in February 2012, the Veteran again sought to reopen his previously denied claim. 

VA treatment records indicate that the Veteran was diagnosed with sleep apnea and prescribed a continuous airway pressure (CPAP) machine in July 2006.  See VA treatment records dated September 2006.  In his February 2012 claim, the Veteran contended that his sleep apnea was a result of his exposure to burning oil wells during his service in the Gulf War in 1991.  Pursuant to the Persian Gulf War Veterans' Benefits Act of 1991, service connection may be granted to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined or manifested by one or more signs or symptoms, including sleep disturbance and signs or symptoms involving the respiratory system.  38 U.S.C. § 1117 (2012).  Accordingly, the Board finds this evidence to be new and material, as it relates to unestablished facts, and raises a reasonable possibility of substantiating the Veteran's claims.  See 38 C.F.R. § 3.156(a) (2017).  Thus, reopening of the Veteran's claim of entitlement to service connection for sleep apnea is warranted.

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

The Veteran seeks service connection for sleep apnea, which he contends originated in service and continues in the present.

The medical evidence of record confirms a current diagnosis of sleep apnea.  See the December 2012 VA sleep apnea examination.  The Veteran alleges that his sleep apnea was a result of his service in the Persian Gulf War.  The record indicates the Veteran was awarded the Army Commendation Medal for his service in the Southwest Asia Theater of operations during the Persian Gulf War.  Further, his service treatment records (STRs) show reports of frequent sleep disturbances with approximately five hours of sleep per night.  See STRs dated June 1996.  In addition, an August 1996 Comprehensive Clinical Evaluation Program (CCEP) questionnaire indicates that the Veteran had constant sleep disturbances with occasional loud snoring, which originated after his service in the Gulf War and had lasted more than three years.  As such, the Board finds sufficient credible evidence to concede an in-service event.  

Therefore, the central issue that must be resolved at this time is whether there is a link, lay and/or medical, between the Veteran's current diagnosis of sleep apnea and service.

The Veteran underwent a private sleep apnea examination in November 2016.  The private examiner opined that the Veteran's service-connected chronic frontal sinusitis, PTSD, and asthma had aided in the development and permanent aggravation of the Veteran's sleep apnea.  Further, the examiner opined that it was most likely than not that the Veteran's sleep apnea originated during service.  As the rationale for these opinions, the examiner referred to the Veteran's STRs and VA examinations, noting reports of respiratory difficulties and sleep disturbance.  Additionally, the examiner cited to medical literature, which indicates co-morbidity between sinusitis, asthma, PTSD and sleep apnea. 

Notwithstanding the foregoing, in December 2012, a VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by his service.  In support of this opinion, the VA examiner stated that obesity was the best-documented risk factor for sleep apnea, noting that the Veteran's body mass index was consistent with obesity.  However, the examiner's opinion and rationale failed to address the Veteran's in-service reports of respiratory difficulties and sleep disturbance.

As previously noted, this appeal turns on whether there is a nexus between the current disability and active service.  In this regard, the Board notes the Veteran is competent to report on his respiratory difficulties and sleep disturbance, as well as on the onset of these symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation"); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  In addition, a private examiner has determined that the Veteran's current sleep apnea is etiologically related to his service.  The private examiner also provided a competent rationale to support this conclusion.  Accordingly, a nexus to service is established.  To the extent the December 2012 VA examiner determined that the Veteran's sleep apnea was less likely than not related to his service, the Board finds this opinion to be of limited probative value, as the examiner failed to adequately consider the Veteran's competent reports.  Further, the VA examiner did not address the medical literature supporting a causal relationship between the Veteran's service-connected disabilities and sleep apnea. 

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed sleep apnea and service is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for sleep apnea.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

By way of background, in a March 2010 rating decision the RO granted service connection for the Veteran's PTSD and assigned an evaluation of 50 percent effective from April 29, 2008.  On February 10, 2012, the Veteran filed a claim for increased rating for his service-connected PTSD.  Subsequently, in a March 2014 rating decision, the RO assigned a 50 percent rating effective from February 10, 2012.  The Veteran timely appealed the assigned disability evaluation.  Thereafter, in an August 2017 rating decision, the RO assigned a 70 percent rating effective from June 14, 2016.  The Veteran continues to assert a higher disability rating is warranted.  

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  In pertinent part, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

Finally, a 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the symptoms considered in determining the level of impairment under the Rating Schedule for Mental Disorders is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's treatment records and VA examinations illustrate a largely consistent psychiatric disability picture throughout the claim period, which most nearly approximates occupational and social impairment with deficiencies in most areas.  Specifically, throughout the entire appeal period, the Veteran has reliably reported experiencing symptoms that include concentration and memory impairments, depressed mood, anxiety, chronic sleep impairment, anhedonia, social withdrawal/detachment, irritability, impaired impulse control, hypervigilance, hopelessness, worthlessness, suspiciousness, and panic attacks.  In addition, treatment records throughout the appeal period indicate that the Veteran's has had difficulty in establishing and maintaining effective work and social relationships, as well as in adapting to stressful circumstances, including work or a worklike setting.

VA treatment records indicate that the Veteran had two suicide attempts by medication overdose, in September 2012 and December 2013.  In addition, the record reflects a history of violent behavior in both the workplace and the community.  In this regard, he has been suspended and demoted due to his poor impulse control and verbal outburst in the workplace.  Further, the Veteran stated that he resigned from his job as a correctional officer in March 2012 because he had thoughts of "beating" his supervisor.  In addition, treatment notes from November 2013 indicate that the veteran had a confrontation with a woman at his workplace.

The Veteran underwent a private PTSD examination in December 2017.  The private examiner opined that the Veteran's psychiatric symptoms had caused occupational and social impairment with deficiencies in most areas.  Further, the examiner opined that the severity of the Veterans psychiatric symptoms dated back to February 10, 2012.  In support of these opinions, the examiner referred to the Veteran's statements and evidence of record including VA examinations and a January 2007 notice of disciplinary action, noting that the decline in the Veteran's behavior was well documented in his record.

After looking to the frequency, severity, and duration of the Veteran's impairment, and having resolved all reasonable doubt in favor of the Veteran, the Board finds that throughout the appeal period, the Veteran's PTSD has manifested by symptoms that more nearly approximated to occupational and social impairment with deficiencies in most areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  As stated above, the Veteran has a history of suicide attempts.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.")  Furthermore, the Veteran's PTSD symptoms have clearly resulted in problematic interpersonal interactions in both the workplace and the community.  Additionally, the evidence of record demonstrates that the Veteran's PTSD has impaired his thought process (suspiciousness, intrusive thoughts, decreased concentration and memory); mood (irritable, depressed, anxious); judgment (suicide attempts, alcohol abuse); and behavior (poor social interaction and impulse control, verbal abuse of others).  Based on the foregoing, the Board finds the Veteran's occupational and social impairment throughout the period of the claim most nearly approximates deficiencies in most areas, as required for a 70 percent rating.

A disability rating in excess of 70 percent for PTSD has not been approximated at any time throughout the period of the claim.  The Board acknowledges the May 2016 VA treatment reports and psychiatric hospitalization, which indicate the Veteran had thoughts of hurting others and further show ambivalent non-specific homicidal ideas.  On that occasion, the Veteran identified as his stressor the recent deaths of family members, mainly the death of his godson who was recently killed.  VA treatment records indicate that the Veteran's homicidal ideation and thoughts of hurting others were shortly resolved.  Moreover, the record indicates that the Veteran has largely denied delusions, hallucinations, homicidal ideations, or grossly inappropriate behavior.  In addition, he has been able to perform activities of daily living and is oriented to person, time, and place.  The evidence does not show memory impairments of such a severity that he forgets names of close relatives, his own occupation, or his own name.  Further, although the Veteran does not have many social relationships, he joined a bowling league and has expressed having a good relationship with his girlfriend.  He also engaged in woodworking as a hobby as noted at the 2012 examination.  The 2015 examination noted that he was living with his girlfriend.  That examination report noted hobbies including bowling, fishing, cooking, music, and running.  Moreover, he "almost" completed a bachelor's degree in law.  Thus, the evidence of record does not show that the Veteran's PTSD has been productive of the total social and occupational impairment required for a 100 percent rating at any time during the period of the claim. In so finding, the Board does acknowledge lay evidence indicating a worsening of symptoms and a lack of interaction with family and friends.  However, the disability picture is still deemed to most nearly approximate the 70 percent rating and not the next-higher 100 percent evaluation, which would require total social and occupational impairment.

In sum, the Board finds that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, which more nearly approximates the criteria for a 70 percent rating throughout the pendency of this appeal.  38 C.F.R. §§ 4.7, 4.130, DC 9411; see also Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  Accordingly, the Board finds that a disability rating of 70 percent, but not higher, is warranted throughout the period of the claim.




Entitlement to a TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful occupation" is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  See Moore v. Derwinski, 1 Vet. App. 356 (1991); Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b). 

A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18.  Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

TDIU is presently in effect from May 25, 2016.  The percentage requirements under 38 C.F.R. § 4.16(a) have been met for the entirety of the appeal period.  Moreover, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precluded substantially gainful employment for the portion of the appeal prior to May 25, 2016.  As stated above, Veteran reported that he resigned from his job as a correctional officer in March 2012 due to his PTSD symptoms.  See May 2016 Veteran's Application for Increased Compensation Based on Unemployability.  In September 2016, a VA examiner opined the Veteran's PTSD symptoms caused difficulties in completing normal workday tasks, keeping a specific schedule and interacting appropriately with clients and coworkers at a gainful employment.  Further, the examiner opined that the Veteran was unable to withstand job-related pressure in his former employment as a correctional officer.

An April 2015 Form 21-4192, (Request for Employment Information in Connection with Claim for Disability Benefits), indicates the Veteran's last date of employment as a correctional officer was March 24, 2012.  The Board notes that the Veteran worked as a loss prevention and warehouse clerk from July 2013 to January 2014.  See Social Security Administration's work history report.  There is no indication that such employment was not substantially gainful.  However, treatment notes dated in November 2013 indicate that the Veteran exhibited verbally abusive behavior at his workplace, which further demonstrates his inability to secure and follow a substantially gainful occupation from the date of his last employment onward.  See 38 C.F.R. §§ 4.16(a), 4.18.

Based on the foregoing, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities, notably his PTSD.  Therefore, a TDIU is warranted effective from January 2014, when the Veteran became unemployed and entitlement arose.  38 C.F.R. §§ 3.341, 4.16; 4.18.  See Rice v. Shinseki, 22 Vet. App.447.


Earlier Effective Date for Increased Rating

Generally, the effective date of an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to that rule applies under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such case, the increase will be effective as of the date the increase was "factually ascertainable".  See 38 U.S.C. § 5110(b)(2), 38 C.F.R. § 3.400 (o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  However, if the increase occurred more than one year prior to the date of receipt of the claim, the increase is effective the date of receipt of the claim.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a) (2012); 38 C.F.R. § 3.151(a) (2017).  For VA benefits purposes, a "claim" is defined as a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary.  38 C.F.R. § 3.1(p) (2017).  For appeals filed prior to March 24, 2015, as in this case, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim, provided it identify the benefit sought.  38 C.F.R. § 3.155(a) (2017).  Under the former 38 C.F.R. § 3.157, once a formal claim for pension or compensation had been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability was not of a compensable degree, the receipt of VA hospitalization or examination reports and other medical records could be regarded as informal claims for increase or to reopen a previously denied claim.  See 79 Fed. Reg. 57660, 57696 (Sept. 25, 2014).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2017).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of a collateral attack by showing the decision involved clear and unmistakable error (CUE)).  38 C.F.R. § 3.105(a) (2017). 

In January 1997, the RO granted service connection for sinusitis and assigned a non-compensable rating effective from November 16, 1996.  Subsequently, in an August 2003 rating decision, the RO reiterated its determination, denying a compensable rating for sinusitis.  Further, in March 2010, the RO granted service connection for the Veteran's PTSD and assigned a 30 percent rating effective from April 29, 2008.  The August 2003 and March 2010 rating decisions became final, as the Veteran did not appeal these determinations or submit any pertinent evidence within the appeal period.  On February 10, 2012, the Veteran initiated a claim for increased rating for his service-connected PTSD and sinusitis.  In the January 2013 rating decision on appeal, the RO increased the Veteran's rating for sinusitis to 30 percent effective from February 10, 2012, and denied an increased rating for PTSD.  Thereafter, in a March 2014 rating decision, the RO increased the Veteran's disability rating to 50 percent for PTSD and to 50 percent for sinusitis, both effective from February 10, 2012.  Then, in an August 2017 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective from June 14, 2016.  The Veteran asserts that earlier effective dates are warranted for the ratings assigned for his service-connected PTSD and sinusitis.

Initially, the Board finds that February 10, 2012, is the appropriate "date of claim."  The Board finds that there was no pending claim for an increased rating for PTSD or sinusitis prior to February 10, 2012.  In addition, the Board notes that the record does not contain any communication or medical evidence that could be construed as a claim for increased rating for PTSD or sinusitis.  See 38 C.F.R. § 3.157; 79 Fed. Reg. 57660, 57696 (Sept. 25, 2014).

As noted above, an effective date for an increase in compensation can only predate the date of claim if there is a "factually ascertainable" increase in the condition within the year prior to the date of claim.  Thus, it is necessary to determine whether the Veteran's PTSD and or sinusitis increased in severity sometime between February 10, 2011, and February 10, 2012.

As indicated in this decision, the Board has assigned a 70 percent disability rating for the Veteran's service-connected PTSD throughout the period of the claim.  Thus, the Board will consider both whether a 50 percent disability rating or a 70 percent disability rating are warranted at any point prior to February 10, 2012.  The evidence of records does not reveal an increase in the Veteran's psychiatric symptoms between February 2011 and February 2012.  Moreover, in December 2017, a private physician opined that the severity of the Veterans psychiatric symptoms related back to February 2012.  Further, the physician noted that the Veteran resigned to his job as a correction officer in March 2012, as result of the severity of his psychiatric symptoms.  After reviewing the record, the Board concludes that it is not factually ascertainable that the increase in severity warranting a higher rating for the Veteran's PTSD occurred during the one year prior to the claim.  Accordingly, the evidence fails to establish that the Veteran's PTSD met the criteria for an effective date prior to February 10, 2012, the date the claim was received.

With regard to the Veteran's sinusitis, the evidence of record simply does not show that the severity of the Veteran's sinusitis increased at any time within the year prior to the claim, as would be required for an effective date earlier than the date of claim.  The record fails to demonstrate incapacitating episodes of sinusitis, chronic osteomyelitis, or near constant sinusitis symptoms occurring between February 10, 2011, and February 10, 2012.  After a review the record, the Board concludes that it is not factually ascertainable that the increase in severity warranting a higher rating for the Veteran's sinusitis occurred during the one year prior to the claim.  Accordingly, the evidence fails to establish that the Veteran's sinusitis met the criteria for an effective date prior to February 10, 2012, the date the claim was received.  

In sum, the evidence fails to establish that the Veteran's PTSD and/or sinusitis met the criteria for the ratings assigned prior to February 10, 2012.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.  Therefore, the claims must be denied.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for sleep apnea is granted.

The Board has determined that the Veteran's posttraumatic stress disorder warrants a 70 percent rating, but not higher, throughout the period of the claim.  The benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU from January 2014 is granted.

Entitlement to an effective date earlier than February 10, 2012, for the award of a 50 percent rating for PTSD is denied.

Entitlement to an effective date earlier than February 10, 2012, for the award of a 50 percent rating for chronic frontal sinusitis is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


